Citation Nr: 1341684	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  02-17 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a heart disorder, to include hypertension, claimed as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2012 and June 2013 for further development.  

The Board issued a decision denying this appeal in February 2006.  In July 2008, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  


FINDING OF FACT

A chronic heart disorder, to include hypertension was not manifested during the Veteran's active duty service or for years after service, nor is it otherwise related to service; the Veteran did not serve in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for an award of service connection for a heart disorder, to include hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a May 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, the claim was thereafter readjudicated in August 2011, February 2012, and March 2013 supplemental statements of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from private sources and the Board finds that information from each source has already been requested and a response has been received.  The Veteran was afforded VA examinations in July 1996, February 2004, and August 2013.  These examination reports are fully adequate.  They included a review of the claims file, and as if discussed below, the August 2013 VA examiner addressed all the issues upon which the Board requested clarification.  The duties to notify and to assist have been met.  

The Board remanded the issue in June 2013 with instructions for the RO to schedule the Veteran for a new VA examination.  The examiner was asked to render an opinion on whether it was as likely as not that the Veteran's heart disorder, to include hypertension was related to service.  In August 2013, the examiner proffered the requisite opinion.  Moreover, the Board asked the examiner to comment on the elevated blood pressure readings and the provisional diagnosis of hypertension in the service treatment records; the January 1976 chest x-ray that was interpreted as showing the possibility of cyanotic congenital heart disease; the February 1976 chest x-ray report noted marked cardiomegaly; and the December 1983 treatment record that indicates that the Veteran reported having a "murmur for years."  The examiner addressed each of these pieces of evidence.

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for cardiovascular disease may be established on a presumptive basis for if a Veteran was exposed to an herbicide agent such as Agent Orange during service.  38 C.F.R. §§ 3.307, 3.309.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93. Notwithstanding the presumptive provisions, service connection for claimed residuals of herbicide exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303). 

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97. 

The Veteran's service personnel records do not indicate that he served in the Republic of Vietnam while on active duty.  The regulations regarding presumptive service connection as a result of herbicide exposure are explicit.  The Veteran must have service in the Republic of Vietnam between January 9, 1962 and May 7, 1975 to be afforded the presumption of herbicide exposure.  Though the Veteran contends his exposure occurred during an airlift operation, there are no indications in the service personnel records that he participated in such operations during service in areas requisite to invoking the applicable presumption, and no evidence indicating that he was stationed in Vietnam such as would warrant a requisite finding that he was exposed to Agent Orange. 

The Veteran has argued that he was exposed to Agent Orange during his service in Thailand.  Service department records show that he served in Thailand from March 1972 to March 1973.  However, service department records weigh against a finding that the Veteran was exposed to Agent Orange while stationed in Thailand, as explained below.

VA Fast Letter 09-20 (May 6, 2009) provides information regarding developing evidence of herbicide exposure in claims from Veterans with Thailand service during the Vietnam Era and provides updated information concerning herbicide use in Thailand during the Vietnam era.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in the accompanying memorandum, then follow-up inquiries are now being sent to the Joint Services Records Research Center (JSRRC). 

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  This memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand. 

Further, the Memorandum provides that if the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND. Also, there are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  VA Fast Letter 09-20 Memorandum. 

In addition, a directive from the VA Office of Public Health and Environmental Hazards indicates that United States Army Veterans who provided perimeter security on Royal Thai Air Force bases anytime between February 28, 1961 and May 7, 1965, may have been exposed to herbicides and may qualify for VA benefits.  The directive references a recently declassified 1973 Department of Defense report entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand" which states that there was significant use of herbicides on the fenced-in perimeters of certain Thai military bases to remove foliage that provided cover for enemy forces.  VA has determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.

In this case, the Veteran did not serve in Thailand during the periods in which Agent Orange exposure was possible, and that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Thus, in this case, there is an inadequate factual foundation upon which to conclude that the Veteran was exposed to Agent Orange based upon service in Thailand.  VA Fast Letter 09-20 Memorandum. 

For the reasons set forth above, the persuasive evidence does not show that the Veteran met the criteria for presumptive Agent Orange exposure based on his documented service in Thailand.  38 C.F.R. § 3.307(a)(6)(iii), VA Fast Letter 09-20 (May 6, 2009).  Nonetheless, the Board must consider whether service connection for diabetes is warranted on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the RO sent the Veteran a December 2010 correspondence requesting evidence of herbicide exposure.  The Veteran submitted numerous statements in support of the claim (VA Form 21-4138), but he failed to provide evidence of herbicide exposure.  The Board recognizes that the Veteran's DD  214 states "Airlift of Hazardous Materials (Initial), 30 hrs., February 1979."  However, a reference to hazardous materials is insufficient to establish that the Veteran was exposed to Agent Orange.  Additionally, the DD 214 states that this airlifting of hazardous materials occurred in February 1979 (6 years after the Veteran served in Thailand). 

In December 2010, the RO contacted the National Personnel Records Center (NPRC) with a request to furnish any documents showing exposure to herbicides. The NPRC responded that it had no records reflecting exposure to herbicides. 

Because the evidence of record does not demonstrate active service in the Republic of Vietnam, the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) (2013) are not applicable here.  Thus, even though cardiovascular disabilities are among the presumptive diseases associated with herbicide exposure under 38 C.F.R. § 3.307(e), a grant of service connection is not possible on this basis. 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service treatment records include a January 1976 chest x-ray report that indicates that the Veteran was cyanotic.  The x-ray was interpreted as showing the possibility of cyanotic congenital heart disease.  A February 1976 chest x-ray report noted that, compared to the January 1976 x-ray, marked cardiomegaly was present.  The possible diagnoses were noted to be: tetrology Fallot; hypoplastic right heart syndrome and various abnormalities of the tricuspid valve.  An October 1977 service treatment record reflects that there was no history of hypertension in the Veteran's family.  His blood pressure was noted to be 118/80.  A September 1979 examination report noted a blood pressure reading of 110/74.  The chest x-ray, taken in conjunction with this examination, was noted to be within normal limits. An October 1979 treatment record reflects complaints of chest pains.  His blood pressure reading was 124/80.  The diagnosis was chest wall pain of unknown etiology.  A July 1983 electrocardiograph report noted that the Veteran's sinus rhythm was within normal limits.  In a December 1983 treatment record, the Veteran reported having a "murmur for years."  He presented for the obesity weight program.  His blood pressure was noted to be 134/86.  The diagnosis was benign murmur.  The Veteran reported having high blood pressure on a dental patient medical history.  The December 1985 separation examination report noted a blood pressure of 138/60.  The examiner noted reports of palpitation and a pounding heart.  This referred to a murmur diagnosed in January 1971.  An electrocardiograph at the time was noted to be normal and no treatment was required.  The examiner stated there were no complications or sequelae.  High blood pressure was noted by the examiner to have been present on one reading in March 1985, but otherwise there were, according to the examiner, no complications or sequelae. 

A December 1986 VA examination report reflects a blood pressure of 136/86.  The examiner noted a normal cardiovascular system.

The Veteran's blood pressure readings in service were as follows:

October 1972	110/80		September 1980	124/78
November 1976	136/90		May 1982		120/78
March 1977		120/80		June 1983		132/70
October 1977	118/80		July 1983		132/70
August 1978		134/88		October 1983	142/88
July 1979		128/90		December 1983	134/86
July 1979		140/84		October 1984	150/100?
September 1979	140/76		March 1985		150/100
September 1979	110/74		May 1985		108/74 - 144/100 
October 1979	124/80		October 1985	140/86
January 1980	126/88		December 1985	138/86
September 1980	118/80

Several of these blood pressure readings (most notably the 128/90 reading of July 1979; the 150/100 readings of October 1984 and March 1985; and the May 1985 hospital report noting blood pressure readings as high as 144/100) reflect elevated diastolic levels.  

Additionally, the Veteran submitted a copy of a December 20, 1985 dental report with the words "Hypertension 150/110" handwritten on it.  However, on the original document, there is no mention of hypertension or any blood pressure reading.  In fact, another dental record (also dated December 20, 1985) reflects that the blood pressure was 138/86.  Consequently, the 150/110 blood pressure reading and mention of hypertension is called into question; and the RO has rightfully questioned whether it was the Veteran who altered the document.            

In a July 1996 VA examination report, the Veteran stated that he had first being diagnosed with hypertension in 1995.  His blood pressure was noted to be 188/120, 184/118, and 192/124 in the sitting, recumbent and standing positions respectively.  The diagnosis was hypertensive vascular disease, severe and uncontrolled. 

VA treatment records from September 1998 to August 2000 reflect continued treatment for hypertension and vascular disease.  Such records refer to a history of hypertension since service. 

The Board remanded the claim in January 2004 with instructions to schedule the Veteran for a VA examination report. 

A February 2004 VA fee basis examination report noted that the examiner reviewed the Veteran's claims folder.  The examiner reported the pertinent history.  The diagnoses included hypertension and status post coronary angioplasty in 2001 (atypical chest pain reported).  The examiner stated the following: 

Careful review of the [claims folder] fails to document evidence of significant uncontrolled hypertension during the period of service.  An EKG performed in the mid eighties revealed a normal sinus rhythm with occasional PVCs but was otherwise unremarkable.  There is no documentation of any cardiac abnormalities in the service.  Direct determination of the aortic pressure during catheterization in June 1999 revealed a normal blood pressure of 120/70.  Furthermore, at the time of catheterization, there was no evidence of significant coronary artery disease, thus the interim development of coronary artery disease occurred after 1999 and more likely than not is unrelated to any cardiovascular pathology occurring during the period of service.  Therefore, there is no documentation of cardiovascular pathology during the service.  There is also no evidence that the Veteran's subsequent cardiovascular disease is a consequence of the Veteran's period of service based on [the examination] and the [claims folder] review. 

In summary, the Veteran suffers from...hypertension and coronary artery disease requiring PTCA in 2001.  It appears that there has been progression of the 40% lesion of the RCA between 1999 and 2001 as there was only an insignificant 40% lesion noted in 1999.  This obviously indicates very late progression of the coronary artery disease independent of any possible cardiovascular disease during the period of service.  The progression of said disease is also more likely than not not related to any medical problem arising from the period of service.  

VA treatment records dated from February 2001 through August 2005 reflect continued treatment for coronary artery disease and essential hypertension.  There are no comments noted regarding the etiology of the Veteran's diagnoses. 

The Board remanded the claim in February 2005.  It was noted that several service treatment records referred to congenital heart defects.  The Board requested that the Veteran be scheduled for a VA examination to determine whether he had a congenital heart disorder and if such disorder was exacerbated by his period of service.

The Veteran underwent a VA examination in August 2005.  The Board based its previous denial, in part, on this examination report.  However, the parties to the Joint Motion for Remand (JMR) found the examination report to be inadequate, and the Board once again remanded the claim for a VA examination and opinion.

The Veteran underwent another VA examination in July 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had a heart attack in 1976 (during service).  He reported that a doctor told him that a needle was stuck into his chest to get his heart beating again.  He reported that he was hospitalized for two months.  He was informed of potential surgeries, but was told that he was too young.  He reported that he was monitored regularly after discharge from the hospital.  He was also told that he had a heart murmur.  He also stated that the first time he had high blood pressure was when he was hospitalized.  He was given medication that he continued to take after he was discharged from service.  He reported that he continued treatment with the VA and was given blood pressure medicine in 1996.  He reported that his first heart attack occurred in 1976 and that his second heart attack occurred in 1984-1985 while in the Philippines.  He was diagnosed with "atypical chest pain."  He reported that he had a stent placed in 1999, and another one in 2011.  

The examiner noted that the Veteran has ischemic heart disease and that continuous medication is required for control of his heart condition.  The examiner also noted that the Veteran has had a myocardial infarction, but not congestive heart failure.  Following a thorough examination of the Veteran and the claims file, the examiner opined that it is less likely than not that the Veteran's hypertension and heart conditions of coronary artery disease, status post deployment of two coronary artery stents, and old myocardial infarctions are related to service.  

With regard to hypertension, the examiner noted that a diagnosis of hypertension is made on three or more elevated blood pressure readings done within one month.  The examiner acknowledged the elevated blood pressure readings recorded during service.  However, he noted that on all occasions, blood pressure readings performed after the elevated readings failed to indicate hypertension.  For example, the examiner noted that in a July 1985 hospitalization summary reflects that the Veteran was admitted for alcohol detoxification and that his blood pressure on May 28, 1985 read 144/100.  However, a subsequent reading was 108/74, which the examiner noted is a very normal blood pressure.  The examiner also noted that the Veteran's separation examination report reflects that the Veteran was not taking any medications (including blood pressure medications) and that his blood pressure was 138/86, which the examiner noted is not a level to diagnose hypertension.  He reiterated that the Veteran did not have hypertension in service because the elevated blood pressure readings were always followed by non-hypertensive blood pressure readings.  

With respect to the Veteran's heart conditions, the examiner stated that there is a lack of evidence of such in service.  He noted that the Veteran underwent EKGs in July 1983 and December 1983 and they were both normal.  There was no sign of ischemia or myocardial infarction on the EKGs.  The examiner acknowledged the Veteran's contention that he had a heart attack in 1976.  However, he also noted that numerous progress notes dated after 1976 failed to indicate any heart condition.  He noted that the Veteran was treated in October 1979 and was assessed with chest wall pain of questionable etiology.  The examiner noted that this diagnosis indicates that the October 1979 examiner thought that the pain was of musculoskeletal origin and not from the heart.  He also noted that the Veteran was hospitalized for detoxification in June 1985 and that the diagnosis was atypical chest pain of questionable etiology.  The examiner explained that in the medical community, "atypical" chest pain refers to pain not believed to be of cardiac origin (cardiac chest pain would be "typical" chest pain).  The examiner acknowledged the January 1976 and February 1976 x-rays which showed cyanosis and cardiomegaly.  He pointed out that the Veteran also had a January 1978 x-ray that was normal, and not showing any possibility of cyanotic congenital heart disease or cardiomegaly.  He noted that if the Veteran had those conditions in January 1976 and February 1976, then the findings would still be present on subsequent x-rays and EKGs.  

Additionally, the examiner noted that a July 1996 x-ray also yielded normal findings.  The examiner found it odd that cyanosis was only mentioned one time in the service treatment records (January 1976).  He pointed out that cyanosis is a serious condition.  The examiner noted that the Veteran continued to be active after 1976, and that a November 1978 treatment report reflects that he got injured (wrist) playing football.  He stated that this is not consistent with having cyanotic heart disease.  Regarding the December 1983 report of a heart murmur, the examiner noted that it was a benign murmur, as most are.  It was noted that at that time, the Veteran reported few complaints or problems.  The examiner opined that no heart disability (a pathological heart condition) to include hypertension predated the Veteran's entrance into service.  

Finally, the Veteran noted that he considered the statements of the Veteran, but found that they are not supported by the record.  For instance, there is no evidence that the Veteran suffered a heart attack in 1976 or in 1985.  The Veteran also stated that he was on blood pressure medication in service, however, the separation examination clearly stated that the Veteran was not on any medications.  


Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, there is no doubt that he currently has hypertension and heart disorders.  However, the preponderance of the evidence is against a finding that the in-service blood pressure readings and other manifestations are related to his current diagnoses.  Indeed, the February 2004 VA examination report specifically noted that there was no documentation of uncontrolled hypertension or any cardiac abnormalities during service.  The examiner went on to note that the Veteran's cardiovascular disease did not progress until 1999 and such progression "was more likely than not not related to any medical problem arising from the period of service."  

The Board notes that the service treatment records referred to possible congenital heart disorders.  However, the July 2013 VA examiner noted the findings on the January 1976 and February 1976 x-rays were absent on a normal January 1978 x-rays.  He also noted that a July 1996 x-ray yielded normal findings.  He noted that the Veteran underwent EKGs in July 1983 and December 1983 and they were both normal.  He pointed out that the Veteran continued to be active after 1976 after the Veteran had been provisionally diagnosed with cyanosis.  He found that this is not consistent with having cyanotic heart disease.  With regards to hypertension, the examiner found that the Veteran's elevated blood pressure readings in service were followed by normal blood pressure readings, and that consequently, the Veteran did not have hypertension during service.  

The Board notes that there is no competent medical opinion that links the Veteran's current hypertension and heart disorders to service.      

Service connection may also be granted for hypertension on a presumptive basis.  However, the first clinical evidence documenting hypertension is the June 1996 VA examination report, which was almost ten years after separation from service.  The Veteran reported he was diagnosed in 1995; however, such a diagnosis would still be more than nine years after separation from service. High blood pressure was noted by the December 1985 separation examiner to have been present on one reading in March 1985, but otherwise there were, according to the examiner, no complications or sequelae.  In the absence of clinical evidence documenting that hypertension was manifest to a compensable degree within one year of service, service connection for hypertension is denied on a presumptive basis.

With regard to the Veteran's statements of having suffered two heart attacks during service, he  is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")   "Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, [describe that issue] falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  
As already discussed, the only competent medical evidence addressing etiology weighs against the claim.  

Given that cardiovascular-renal disease, including hypertension, is a chronic disease under 38 C.F.R. § 3.309(a), service connection is also possible based solely on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's statements do not establish such continuity- again, he endorsed an onset of hypertension in 1995 on multiple occasions.  Moreover, given that the December 1985 treatment report appears to have been altered in order to reflect hypertension in service, the Board finds that to the extent the Veteran now claims an in-service onset, he is not credible.  Additionally, the 1985 separation examination yielded normal findings, further negating any contentions of continuous disability since service.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service for a heart disorder, to include hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a heart disorder, to include hypertension is denied. 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


